COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 CHRISTOPHER M. OLSEN AND                                       No. 08-14-00195-CV
 CATHY A. OLSEN,                                §
                                                                    Appeal from
                        Appellants,             §
                                                                126th District Court
 v.                                             §
                                                              of Travis County, Texas
 CITIGROUP GLOBAL MARKETS                       §
 REALTY CORPORATION,                                         (TC # D-1-GN-13-003043)
                                                §
                        Appellee.
                                                §

                                        JUDGMENT

       The Court has considered this cause on Appellee Citigroup Global Markets Realty

Corporation=s motion to dismiss and concludes the motion should be granted and the appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal. We further order costs be assessed against the party incurring

same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF SEPTEMBER, 2014.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)